DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “are disclosed” is stated in line 2.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’993 (WO 2019/151993 cited by applicant).

           With respect to claim 1, WO’993 discloses a frac sleeve system comprising: a well casing (16) with a tubular wall (106) having a frac port (20) defined therethrough for hydraulic fracturing; a sleeve (108) within the well casing, wherein the sleeve includes a sleeve body (110), and wherein the sleeve is mounted for axial movement relative to the tubular wall of the well casing among three positions including a) a closed position in which the sleeve body blocks the frac port, b) a frac position in which the sleeve body 
          However, WO’993 fails to explicitly teach that the screen is shiftable from a first screen position to a second screen position over the port, wherein the cover engages the screen while shifting from the second position to the third position to shift the screen from the first screen position to the second screen position. However, the different feature would be easily derived from the disclosure of WO’993 (see page 5, lines 18-19, claim 2, and figures 2-3, 8-10: a screen (114) mounted to the sleeve body (110), wherein in the frac position the sleeve body and the screen clear the frac port so the frac port is open for hydraulic fracturing therethrough, and wherein in the production
position the sleeve body clears the frac port so the frac port is open for production, and the screen blocks the frac port to allow production fluids to pass through the frac port, but to block proppant passing through the frac port). 
Accordingly, claim 1 would have been obvious over WO’993 alone. 

The additional feature of claim 2 is identical to the disclosure of WO’993 (see claim 24: the sleeve is configured to automatically transition between the frac position and the production position once injection pressure decreases below a threshold pressure).

The additional feature of claim 3 would be easily derived from the disclosure of WO’993 (see claim 7: the sleeve includes a tubular piston and a spring, wherein the spring 
The additional feature of claim 4 would be easily derived from the disclosure of WO’993 (see claim 24: the sleeve is configured to automatically transition between the frac position and the production position once injection pressure decreases below a threshold pressure).

The additional feature of claim 5 would be easily derived from the disclosure of WO’993 (see page 5, lines 18-19 and claims 1-2: a screen (114) mounted to the sleeve body (110), wherein the screen (114) is configured to block proppant passing through the frac port).

The additional feature of claim 6 would be easily derived from the disclosure of WO’993 (see claim 2: in the frac position the sleeve body and the screen clear the frac port so the frac port is open for hydraulic fracturing therethrough, and wherein in the production position the sleeve body clears the frac port so the frac port is open for production, and the screen blocks the frac port to allow production fluids to pass through the frac port, but to block proppant passing through the frac port).

The additional features of claims 7-10 are merely variations of the disclosure of WO’993 (see claims 1, 18: the production port (321) includes at least one of an inflow control device (ICD) and an autonomous inflow control device (AICD), wherein the sleeve is mounted for axial movement relative to the tubular wall of the well casing among three 

The additional feature of claim 11 is identical to the disclosure of WO’993 (see page 6, lines 9-10 and figures 1-3: a ball (104) is seated in the ball receptacle (102) to allow movement of the sleeve (108) from the closed position to the frac position).

The additional feature of claim 12 is identical to the disclosure of WO’993 (see claim 19: the sleeve includes a ball seat configured to receive a ball to move the sleeve from the closed position to the frac position).

The additional feature of claim 13 is identical to the disclosure of WO’993 (see page 9, line 20 - page 10, line 5 and figure 11: the sleeve body (410) of sleeve (408) includes a keyed receptacle (444) that is keyed to receive a matching keyed dart (446)).

The additional feature of claim 14 would be easily derived from the disclosure of WO’993 (see page 9, lines 5-13 and claim 12: the screen (114) can be covered with a dissolvable material (315), prior to hydraulic fracturing, the production ports 321 can optionally be covered with a dissolvable material 323, which dissolves to allow
production after hydraulic fracturing).
Accordingly, claims 2-14 would have been obvious over WO’993 alone. 

              With respect to independent claim 15, WO’993 discloses a method  to block proppant, comprising the steps of: shifting a sleeve (108), wherein the sleeve is mounted for axial movement relative to the tubular wall of the well casing among three positions including a) a closed position in which the sleeve body blocks the frac port, b) a frac position in which the sleeve body clears the frac port so the frac port is open for hydraulic fracturing therethrough, and c) a production position in which the sleeve at
least partially blocks the frac port; providing hydraulic the fracturing flow through the frac port (20) in the frac position; and automatically performing the transition of the sleeve between the frac position and the production position once injection pressure decreases below a threshold pressure (see page 5, lines 6-17 and claims 1-2, 24).
           However, WO’993 fails to explicitly teach that it further comprises the step of covering the port with a screen, wherein the cover engages the screen while shifting from the second position to the third position to shift the screen over the port. However, the different feature would be easily derived from the disclosure of WO’993 (see page 5, lines 18-19 and claims 1-2: blocking the frac port with the screen (114) in the production position, wherein the screen (114) is mounted to the sleeve body (110), wherein in the frac position the sleeve body and the screen clear the frac port so the frac port is open for hydraulic fracturing therethrough, and wherein in the production position the sleeve body clears the frac port so the frac port is open for production, and the screen blocks the frac port to allow production fluids to pass through the frac port).
Accordingly, claim 15 would have been obvious over WO’993 alone.



The additional feature of claim 17 would be easily derived from the disclosure of WO’993 (see claim 2: the screen blocks the frac port to allow production fluids to pass through the frac port, but to block proppant passing through the frac port).

The additional feature of claim 18 is identical to the disclosure of WO’993 (see page 8, line 18 - page 9, line 5 and figures 8-10: in the production position, the sleeve body (310) blocks the frac ports (320) but clears the production ports (321) so the production ports (321) are open for production of fluids from the formation (14), wherein the sleeve (308) includes a screen (314) mounted to the sleeve body (310), and wherein the screen (314) blocks the production ports (321) with the sleeve (308) in the production position to allow production fluids to pass through the production ports (321), but to block proppant passing through the production ports (321)).
Accordingly, claims 16-18 would have been obvious over WO’993 alone. 

             With respect to independent claim 19, WO’993 discloses a method to deploy a screen over a port, comprising the steps of: shifting a sleeve (108), wherein the sleeve (108) is mounted for axial movement relative to the tubular wall of the well casing 
the sleeve at least partially blocks the frac port; and blocking the frac port with the screen in the production position (see page 5, lines 18-19 and claims 1-2).
               However, WO’993 fails to explicitly teach that the cover engages a screen while shifting from the second position to the third position to shift the screen over the port. However, the different feature would be easily derived from the disclosure of WO’993 (see page 5, lines 18-19 and claims 1-2: blocking the frac port with the screen (114) in the production position, wherein the screen (114) is mounted to the sleeve body (110), wherein in the frac position the sleeve body and the screen clear the frac port so the frac port is open for hydraulic fracturing therethrough, and wherein in the production position the sleeve body clears the frac port so the frac port is open for production, and the screen blocks the frac port to allow production fluids to pass through the frac port).
Accordingly, claim 19 would have been obvious over WO’993 alone. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2195712 teaches a method of adjusting a flow rate of fluid through a tubular screen disposed in a subterranean wellbore that includes a sleeve having a third position that places a port in communication with the screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        2/12/2022